Citation Nr: 1747792	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lupus.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to October 1982, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at an October 2014 Travel Board hearing.  A transcript of the hearing has been associated with the file.

In March 2016, the Board remanded the matter for further development.  

In August 2017, the Board requested a medical opinion from an expert at the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  The Veteran has systemic lupus erythematosus, as diagnosed on August 2016 VA examination.

2.  The Veteran's service treatment records show complaints of swollen and painful joints, rashes and chest pains.

3.  In an October 2017 opinion supported by pertinent medical literature and information from the Veteran's relevant medical history, a VHA expert opined that it is more likely than not that the Veteran's systemic lupus erythematosus had its onset during active duty.





CONCLUSION OF LAW

The criteria for entitlement to service connection for systemic lupus erythematosus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for systemic lupus erythematosus is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


